Citation Nr: 1744727	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pleural plaques consistent with asbestos exposure (respiratory disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied evaluation in excess of 30 percent for the Veteran's respiratory disability.

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in November 2014, and transcript of the hearing is of record.

The Board remanded the claim for additional development in January 2015 and December 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.

In a December 2016 remand, the Board requested a new VA examination and opinions.  The Board requested the VA examiner give an opinion as to whether the Veteran's PFT results from August 2008 was post-bronchodilator.  In a July 2017 VA opinion, the examiner indicated that pre- and post-bronchodilator results are available for the PFT conducted in August 2008.  However, the claims file does not include both results.  An August 2008 VA treatment record refers to the August 2008 PFT, but the full results are not included in the claims file.  As such a remand is necessary to obtain the outstanding August 2008 PFT report. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request a copy of the August 2008 PFT report from the appropriate VA medical center that includes pre- and post-bronchodilator (as referenced as reviewed by the July 2017 examiner) .  All records obtained should be associated with the claims folder.

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




